Name: Commission Regulation (EC) No 2761/98 of 18 December 1998 providing for an increasing of a Community tariff quota bound in GATT for newsprint coming from Canada (1998)
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  trade;  wood industry;  America
 Date Published: nan

 EN Official Journal of the European Communities19. 12. 98 L 345/53 COMMISSION REGULATION (EC) No 2761/98 of 18 December 1998 providing for an increasing of a Community tariff quota bound in GATT for newsprint coming from Canada (1998) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1808/95 of 24 July 1995 opening and providing for the administra- tion of Community tariff quotas bound in GATT and certain other Community quotas for certain agricultural, industrial and fisheries products and establishing the detailed provisions for adapting these quotas (1), as last amended by Regulation (EC) No 1401/98 (2), and in particular Articles 9 and 10 thereof, Whereas, for newsprint, the Community has reached an agreement which provides in particular for the opening of a Community tariff quota of 650 000 tonnes, of which 600 000 tonnes are reserved, until 30 November of each year, exclusively for products from Canada, in accordance with Article XIII of the GATT; whereas this agreement provides equally for the obligation to increase, by 5 %, that part of the quota reserved for imports from Canada, in the event of that share being exhausted before the end of a given year; Whereas the tariff quota for newsprint from Canada has been exhausted; whereas the volume of that part of quota reserved for these imports should be increased, therefore, by 30 000 tonnes; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The quota volume for order No 09.0015 is increased by 30 000 tonnes for the year 1998. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1998. For the Commission Mario MONTI Member of the Commission (1) OJ L 176, 27. 7. 1995, p. 1. (2) OJ L 188, 2. 7. 1998, p. 1.